UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2386


BARRY J. BLUEFELD,

                Plaintiff - Appellant,

          v.

BARRY S. COHEN; JOEL S. MEISEL; DAVID COHEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paula Xinis, District Judge. (8:15-cv-
02857-PX)


Submitted:   February 23, 2017            Decided:   February 27, 2017

                      Amended:   April 5, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Barry J. Bluefeld, Appellant Pro Se.    Matthew D. Matkov, SALTZ
MATKOV PC, Wayne, Pennsylvania; Albert Sanford Nalibotsky, SALTZ
MATKOV, PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Barry   J.    Bluefeld    seeks       to    appeal     the    district         court’s

orders:    (1)       denying   his     motion      for    leave      to    file    a    second

amended complaint; (2) denying his motion for an extension of

time,     and        (3)    granting        the     Appellees’            motion       for    a

confidentiality         order.       This     court      may   exercise      jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The order Bluefeld seeks to appeal

is   neither     a    final    order    nor    an   appealable        interlocutory          or

collateral order.           Accordingly, we dismiss the appeal for lack

of jurisdiction.            We dispense with oral argument because the

facts    and    legal      contentions      are     adequately       presented          in   the

materials       before     this   court     and     argument      would      not       aid   the

decisional process.

                                                                                   DISMISSED




                                              2